Citation Nr: 0020041	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired left 
great toe disorder claimed as residuals of injury and/or 
jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.



On file are reports of rating decisions dated in April and 
May 1996 wherein it was determined, in pertinent part, that 
the claim of entitlement to service connection for a chronic 
acquired left great toe disorder, claimed as a left great toe 
injury was not well grounded.

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO affirmed the determination 
that service connection for a left great toe injury was not 
well grounded.

In September 1997 the RO denied entitlement to service 
connection for a left great toe injury claimed as jungle rot 
disease.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board in June 2000, a transcript of 
which has been associated with the claims file.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired left great toe disorder claimed as residuals of 
injury and/or jungle rot is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired left great toe disorder claimed as residuals of 
injury and/or jungle rot is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The clinical evaluation of the feet was reported as normal 
when the veteran was examined for induction in July 1943.  In 
February 1945 he was seen and treated for paronychia of the 
left great toe.  He underwent incision and drainage, and 
removal of the nail of the left great toe.  The clinical 
evaluation of the feet was reported as normal when he was 
examined for release from active service in January 1946.  
The service medical records are negative for any evidence of 
an injury to the left great toe or jungle rot.

In January 1946 the veteran filed a claim of entitlement to 
service connection for malaria.  He makes no mention of any 
left toe disorder on his application for VA compensation 
benefits.

The RO granted entitlement to service connection for malaria 
with assignment of a 10 percent evaluation when it issued a 
rating decision in March 1946.

On file is a letter from WBG, DPM, dated in January 1996.  
Dr. WBG reported the veteran had requested an explanation and 
prognosis for a deformity in the left hallux toenail.  He had 
a diagnosis of onychomycosis, a fungal infection, in the left 
hallux nail which involved 100% of the nailplate and nailbed.  
Additional correspondence from Dr. WBG with the same 
information dated a few months later is also on file.

In May 1996 the veteran submitted a copy of an article 
pertaining to the 1876th Engineers in World War II service in 
the Pacific.  The article shows that the veteran was a member 
of this unit.  The article included commentary as to skin 
infections developed by members of the unit believed 
secondary to working for long periods day after day in the 
black, polluted earth.




Associated with the claims file is a substantial quantity of 
VA medical treatment reports dated during the 1990's showing 
the veteran has been treated for a number of disorders, 
particularly of the feet, including onychomycosis of all 
toenails.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board in June 2000, a transcript of 
which has been associated with the claims file.  They 
testified that his fungal infection of the feet had been long 
standing since his service.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd. 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 65 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired left great toe disorder claimed as residuals of 
injury and/or jungle rot must be denied as not well grounded.


The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran received treatment for 
paronychia of the left great toe nail which involved incision 
and drainage, and removal of the left great toenail.  The 
above condition was described as severe and acute.  No 
residual disability was shown when the veteran was examined 
prior to discharge from active service.  

The service medical records are otherwise negative for an 
injury of the left great toe or jungle rot per se.  The post 
service medical documentation pertinently shows treatment of 
the veteran for onychomycosis of the toenails, a disorder not 
otherwise linked to active service on any basis by either VA 
or private competent medical professionals.

The veteran contends that he has a chronic acquired left 
great toe disorder secondary to a left great toe injury 
and/or jungle rot attributable to his period of service.  
However, there is no medical evidence of a nexus between the 
veteran's currently diagnosed onychomycosis of the toenails 
and his in-service reported treatment for paronychia of the 
left great toe, or any incident of service.  

The article referable to the World War II service of 
veteran's engineering unit in the Pacific, while including 
commentary referable to skin disorders suffered by the men in 
the unit, does not identify the veteran, on the basis of 
competent medical authority, as having been diagnosed with a 
chronic acquired left great toe disorder linked to service.


In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current onychomycosis of the toenails 
and his alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current onychomycosis of the toenails is related to 
a disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current onychomycosis of the toenails claimed as 
residuals of injury and/or jungle rot, and paronychia of the 
left great toe reported in service.  Consequently, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a chronic acquired left great toe disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired left great toe disorder, claimed as 
residuals of injury and/or jungle rot is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired left 
great toe disorder, claimed as residuals of injury and/or 
jungle rot, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

